Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 1 of 9 PageID #: 6




                                                  3:19-cv-00421
Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 2 of 9 PageID #: 7
Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 3 of 9 PageID #: 8
Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 4 of 9 PageID #: 9
Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 5 of 9 PageID #: 10
Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 6 of 9 PageID #: 11
Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 7 of 9 PageID #: 12
Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 8 of 9 PageID #: 13
Case 3:19-cv-00421 Document 3 Filed 05/31/19 Page 9 of 9 PageID #: 14
